      Case 1:20-cv-09129-MKV Document 28 Filed 02/12/21 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 

 YUTONG JIN,

                            Plaintiff,
                                                                     1:20-cv-09129-MKV
                         -against-
                                                                            ORDER
 SOLOMON CHOI,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On January 27, 2021, Plaintiff, who is pro se, filed two letter motions seeking relief in

connection with discovery disputes over, inter alia, HIPAA authorizations, depositions, and

interrogatories. [ECF Nos. 23–24.] On January 29, 2021, Defendant filed a letter requesting that

the Court hold a conference to address the discovery disputes and stating his position on Plaintiff’s

requests. [ECF No. 25.] On February 2, 2021, Plaintiff filed a brief in support of her request to

serve interrogatories on Defendant’s attorney [ECF No. 26], and on February 12, 2021, she filed a

brief in support of her motion to set aside the Court’s Order dated January 12, 2021, directing

Plaintiff to produce medical and psychiatric authorizations. [ECF No. 27.]

       IT IS HEREBY ORDERED that the parties shall appear for a telephonic conference in

connection with the above-described discovery disputes and filings on February 23, 2021, at 11:30

AM. To join the conference, dial 888-278-0296 and enter access code 5195844.

       IT IS FURTHER ORDERED that on or before February 17, 2021, Defendant shall file a

letter not to exceed six pages in length responding to Plaintiff’s briefs. [See ECF Nos. 26–27.]


SO ORDERED.

                                                      _________________________________
                                                      _ ____
                                                      __  _ __
                                                             ____
                                                              _____
                                                               ___________________
                                                                                _____
                                                                                   ____
                                                                                      ____
                                                                                        _ _____
                                                                                        __
Date: February 12, 2021                               MARY YK KAY
                                                               AY V  VYSKOCIL
                                                                      YSKOCI
                                                                      YS      CIIL
      New York, NY                                    United States  District
                                                             States Di strict Judge
                                                                      ist
